DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-20 filed on November 10, 2021 have been fully considered but the arguments with respect to the rejection under 35 U.S.C. 103 is rendered moot in view of new ground(s) of rejection. 

Double Patenting Rejection
In view of a Terminal Disclaimer filed on November 10, 2021, the nonstatutory obviousness type double patenting rejection of the pending claims is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Pub. No. US 2020/0408971 A1) in view of Josip et al. “Time-of-flight (ToF) measurement using pulse lasers” OSRAM Opto Semiconductors, Application Note No. AN106.

Regarding claim 1, Zhu discloses a computer-implemented method for depth imaging, comprising: displaying images to a light-emerging side of a display (Figs. 11, 12: display 111, 126a, 126b); controlling the laser at the backlight side of the display to emit the laser light to penetrate the display to reach the object on the light-emerging side of the display (Fig. 11, 12, ¶0096-0097,0102: a light source 116 emitting light passing through screen 111, 126a. Zhu in ¶0048, 0054 discloses a depth calculation using a laser light source projecting laser light onto an object and receiving the reflected light); receiving, at the backlight side of the display, the laser light reflected by the object that re-penetrates the display from the light-emerging side of the display (Fig. 11, 12, ¶0096-0097, 0102: a light receiving module that includes an image sensor 113 receiving light passing through the display 111. Zhu in ¶0048, 0054 discloses a depth calculation using a laser light source projecting laser light onto an object and receiving the reflected light); and determining a depth image of the object based on the  received laser light (¶0048, 0054,  a depth calculation using a laser light source projecting laser light onto an object and receiving the reflected light).
As stated above, Zhu discloses a laser at a backlight side of the display (Fig. 11, 12, ¶0048, 0054, 0096-0097: a light source 116 emitting light).

However, the combination of Zhu-Josip discloses increasing an optical power of a laser at a backlight side of the display by increasing a drive current (Zhu: Fig. 11, 12, ¶0048, 0054, 0096-0097: a light source 116 emitting light. Josip: Page 6: A decreasing pulse width enables one to increase the peak optical output power with regards to eye safety constraints. Page 9: By increasing the operating voltage U the amplitude of the current pulse increases (and in practice, at the same time the width of the current pulse decreases slightly, because the on-state resistance of the transistor decreases) to enable laser light to penetrate the display from the backlight side of the display to reach an object on the light-emerging side of the display, and to enable the laser light reflected by the object to re-penetrate the display again after being reflected by the object (note that the underlined portion of the claim is merely a statement of the intended result of increasing the optical power of the laser as claimed, and would not be given patentable weight); determining a pulse width amount (page 11: The maximum laser pulse width is determined); reducing a pulse width of the laser by the determined pulse width amount to keep total pulse energy of the laser within a safety limit and substantially unchanged from the increased drive current (page 6: A decreasing pulse width enables one to increase the peak optical output power with regards to eye safety constraints. Page 9: By increasing the operating voltage U the amplitude of the current pulse increases (and in practice, at the same time the width of the current pulse decreases slightly, because the on-state resistance of the transistor decreases); and determining a depth image of the object based on the  received laser light after the pulse width is reduced(Page 3, a light based Time –of flight (TOF) distance measurement. page 6: The distance measurement accuracy increases with smaller pulse lengths, faster rise and fall times and higher bandwidths of the detector. A decreasing pulse width enables one to increase the peak optical output power with regards to eye safety constraints).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu with Josip to increase the distance measurement accuracy with regard to eye safety constrains (Josip: page 6)
Regarding claim 2, Zhu in view of Josip discloses the method of claim 1. Zhu further discloses wherein controlling the laser at the backlight side to emit the laser light to penetrate the display (Fig. 11, 12, ¶0096-0097, 0102: a light source 116 emitting light passing through screen 111, 126a. Zhu in ¶0048, 0054 discloses a depth calculation using a laser light source projecting laser light onto an object and receiving the reflected light).
Zhu does not explicitly disclose controlling the laser to turn on or off.
However, Josip discloses controlling the laser to turn on or off (page 7: generation of short optical pulses). The motivation statement set forth above with respect to claim 1 applies here. 

(¶0048: for a structured light depth camera, the light emitting module 101 and the light receiving module 103 may be an infrared laser speckle pattern projector and a corresponding infrared camera, respectively).
Furthermore, Josip discloses increasing the optical power of the laser comprises increasing the drive current (page 6: A decreasing pulse width enables one to increase the peak optical output power with regards to eye safety constraints. Page 9: By increasing the operating voltage U the amplitude of the current pulse increases (and in practice, at the same time the width of the current pulse decreases slightly, because the on-state resistance of the transistor decreases)  to enable the multiple randomly distributed laser beams to penetrate the display from the backlight side of the display to reach the object (note that the underlined portion of the claim is merely a statement of the intended result of increasing the optical power of the laser as claimed, and would not be given patentable weight). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 4, Zhu in view of Josip discloses the method of claim 3. Zhu further discloses wherein determining the depth image of the object comprises determining the depth image of a surface of the object (¶¶0048, 0063: When the depth camera is in operation, for example, when a depth camera is started in a face recognition program to collect a depth image of a face outside the display screen) based on a spot pattern of the received laser light, the spot pattern corresponding to at least some of the multiple randomly distributed laser beams (¶¶0048, 0054: for a structured light depth camera, the light emitting module 101 and the light receiving module 103 may be an infrared laser speckle pattern projector and a corresponding infrared camera, respectively. The infrared laser speckle pattern projector is configured to emit a preset speckle pattern of a specific wavelength to a surface of a spatial object. The preset speckle pattern is reflected by the surface of the object and imaged in the infrared camera).

Regarding claim 5, Zhu in view of Josip discloses the method of claim 3. Zhu further discloses wherein the multiple randomly distributed laser beams are aligned by an optical lens before penetrating the display from the backlight side of the display (Fig. 4, ¶0053: the under-screen optical system includes a display screen 41 and a light emitting module 43…The lens 432 is configured to collimate or focus the light beam emitted by the light source 431. The diffractive optical element 433 receives the light beam from the lens, diffracts the light beam, and then projects a patterned light beam such as a patterned structured light beam (such as a spot pattern or a speckle pattern)).

Regarding claim 6, Zhu in view of Josip discloses the method of claim 3. Zhu further discloses wherein determining the depth image of the object comprises: determining a time delay or phase shift of the received laser light (¶0049: For the TOF-based depth camera, the light emitting module is configured to emit pulsed beams or modulated (such as amplitude modulated) continuous wave beams to the outside. After the light receiving module receives a beam reflected by an object, the circuit of the processor calculates a time interval between the beam emission and the beam reception to further calculate depth information of the object).

(¶0054: the under-screen optical system includes a display screen 41 and a light emitting module 43…the light emitting module 43 may also be a floodlight illuminator, such as a floodlight illuminator including a light source and a diffuser).
Regarding claim 8, Zhu in view of Josip discloses the method of claim 3. Zhu further discloses wherein the laser light is split into multiple randomly distributed laser beams using a nanophotonic chip, a diffractive optics element, or a coded structured light photomask (¶0053: The diffractive optical element 433 receives the light beam from the lens, diffracts the light beam, and then projects a patterned light beam such as a patterned structured light beam (such as a spot pattern or a speckle pattern)).

Regarding claim 10, Zhu in view of Josip discloses the method of claim 1. Zhu further discloses wherein an area of the display where the laser light penetrates or re-penetrates is a display area (Figs. 3, 4, 9-11, 12: display 31, 41, 91, 101,  111, 126a).
Regarding claims 11 and 17, claims 11 and 17 are directed to a system/non-transitory computer-readable storage medium claims and recite the limitation analogous to claim 1. Thus, claims 11 and 17 are rejected due to similar reasons set forth above with respect to claim 1. 

Regarding claims 13 and 19, claims 13 and 19 are directed to system/non-transitory computer readable medium claims and recite the limitation analogous to claim 3. Thus, claims 13 and 19 are rejected due to similar reasons set forth above with respect to claim 3. 
Regarding claims 14 and 20, claims 14 and 20 are directed to system/non-transitory computer readable medium claims and recite the limitation analogous to claim 4. Thus, claims 14 and 20 are rejected due to similar reasons set forth above with respect to claim 4. 
Regarding claim 15, claim 15 is directed to a system claim and recites the limitation analogues to claim 5. Thus, claim 15 is rejected due to similar reason set forth above with respect to claim 5.
Regarding claim 16, claim 16 is directed to a non-transitory computer readable medium claim and recites the limitation analogous to claim 6. Thus, claim 16 is rejected due to similar reason set forth above with respect to claim 6.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Pub. No. US 2020/0408971 A1) in view of Josip et al. “Time-of-flight (ToF) measurement using pulse lasers” OSRAM Opto Semiconductors, Application Note No. AN106 as applied to claim 1, and further in view of Thomson et al. (Patent No. US 9,769,459 B2). 


However, Thomson discloses capturing a 2D image of the object determining a 3D image of the object based on the depth image and the 2D image (col. 15, lines 6-45: The depth image may include a plurality of observed pixels where each observed pixel has an observed depth value associated therewith. For example, the depth image may include a two-dimensional (2-D) pixel area of the captured scene where each pixel at particular x-value and y-value in the 2-D pixel area may have a depth value such as a length or distance…The pixel location can be indicated by an x-position value (i.e., a horizontal value) and a y-position value (i.e., a vertical value). The pixel depth can be indicated by a z-position value (also referred to as a depth value), which is indicative of a distance between the capture device (e.g., 120) used to obtain the depth image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu in view of Josip with Thomson to obtain a power efficient laser diode drivers, depth camera system that include laser diode drivers as taught by Thomson (col. 2, lines 37-39). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488